Citation Nr: 0806331	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for service-connected low back syndrome.

2.  Entitlement to an initial compensable rating for service-
connected bilateral ovarian cysts, with chronic 
endocervicitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran has submitted medical 
evidence which seems to be related to her May 2004 
hysterectomy.  The veteran's claim for service connection for 
a hysterectomy as secondary to service-connected bilateral 
ovarian cysts, with chronic endocervicitis, was denied by a 
November 2004 rating decision.  The record reflects that the 
veteran did not submit a notice of disagreement with that 
decision within one year of the date of notification of the 
decision.  It is unclear whether the veteran is seeking to 
reopen her claim for service connection for hysterectomy as 
secondary to service-connected bilateral ovarian cysts, with 
chronic endocervicitis.  The Board notes that the veteran 
must file a new claim and submit new and material evidence in 
order to reopen this claim for service connection.  


FINDINGS OF FACT

1.  For the period of the claim prior to October 12, 2004, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 90 degrees, with subjective complaints 
of lower back pain; the evidence demonstrates moderate 
limitation of motion of the lumbar spine and does not more 
nearly approximate severe limitation of motion of the lumbar 
spine or severe lumbosacral strain. 

2.  For the period from October 12, 2004 to August 18, 2006, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 5 degrees, and more nearly 
approximates severe limitation of motion of the lumbar spine; 
the evidence does not demonstrate unfavorable ankylosis of 
the entire thoracolumbar spine.

3.  For the period of the claim from August 18, 2006, the 
evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 45 degrees; the evidence demonstrates 
moderate limitation of motion of the lumbar spine and does 
not more nearly approximate severe limitation of motion of 
the lumbar spine or severe lumbosacral strain. 

4.  The evidence of record does not demonstrate that the 
veteran's ovarian cysts with chronic endocervicitis required 
continuous treatment or contributed to the veteran's 
hysterectomy; the veteran's ovaries and cervix were 
surgically removed in May 2004.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to October 12, 2004, 
the criteria for a disability rating in excess of 20 percent 
for service-connected low back syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, Diagnostic 
Code 5237 (2007).

2.  For the period of the claim from October 12, 2004 to 
August 18, 2006, the criteria for a disability rating of 40 
percent for service-connected low back syndrome have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

3.  For the period of the claim from August 18, 2006, the 
criteria for a disability rating in excess of 20 percent for 
service-connected low back syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.45, 4.71a, Diagnostic 
Code 5237 (2007). 

4.  The criteria for a compensable initial disability rating 
for bilateral ovarian cysts, with chronic endocervicitis, 
have not been met for the entire period of the claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.116, Diagnostic Code 7615 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in April and May 2003 that fully addressed all 
four notice elements.  The letters informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, asked 
the veteran to advise VA of any evidence that would support 
the claim, and asked the veteran to send to VA any medical 
reports he had.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, and private treatment records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was also accorded VA compensation examinations in 
August 2003, April 2004, September 2004, October 2004, and 
August 2006.  38 C.F.R. § 3.159(c)(4).  The Board finds that 
VA has obtained, or made reasonable efforts to obtain, all 
evidence that might be relevant to the issues on appeal, and 
that VA has satisfied the duty to assist.   

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating for Low Back Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine underwent revision 
during the pendency of this appeal.  Such amendment affected 
general diseases of the spine and became effective September 
26, 2003.  The amendments renumber the diagnostic codes and 
create a General Rating Formula for Rating Diseases and 
Injuries of the Spine, based largely on limitation or loss of 
motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g) (West 2002 & Supp. 2007); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as the 
amendment discussed above has a specified effective date 
without provision for retroactive application, it may not be 
applied prior to its effective date.  As of the effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The previous version of the rating criteria, in effect when 
the veteran filed her claim in May 2003, provided ratings 
based on limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Slight limitation of motion of the 
lumbar spine was to be rated 10 percent disabling; moderate 
limitation of motion of the lumbar spine was to be rated 20 
percent disabling; and severe limitation of motion of the 
lumbar spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.  The Board will apply this version of the rating 
criteria for the entire increased rating claim period.

The previous version of the rating criteria also provided 
ratings for lumbosacral strain under Diagnostic Code 5295.  
Lumbosacral strain with slight subjective symptoms only was 
rated noncompensably (0 percent) disabling.  Lumbosacral 
strain with characteristic pain on motion was rated as 10 
percent disabling.  Lumbosacral strain with muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in the standing position, was rated 20 percent 
disabling.  Severe lumbosacral strain with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, was 
rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Disabilities of the spine are currently rated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The Board will 
consider these criteria for the increased rating claim period 
from September 26, 2003 to the present.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

For the entire period of the claim, the veteran has been 
assigned a 20 percent disability rating for low back 
syndrome.

Upon VA examination in August 2003, the veteran had full 
thoracolumbar flexion to 90 degrees.  The examiner noted that 
the veteran had a normal posture and normal gait.  The 
examiner also noted that MRIs and x-rays of the veteran's 
spine reveal no abnormalities.  The veteran reported 
experiencing lower back pain since 1994.

Upon VA examination on October 12, 2004, the veteran had 
thoracolumbar flexion to 5 degrees.  The examiner noted that 
there was no tenderness in the lower back.  The veteran 
reported lower back pain associated with radiation and pain 
into both lower extremities, aggravated by lifting and 
walking.

Upon VA examination on August 18, 2006, the veteran had 
thoracolumbar flexion to 45 degrees.  The examiner noted 
tenderness in the paraspinous muscles in the lower lumbar 
spine with spasm.  The veteran reported experiencing 
intermittent lower back pain with no flare-ups.  The veteran 
also reported that she does not experience additional 
limitations following repetitive use, incoordination, 
fatigue, weakness, or lack of endurance.  

In consideration of the General Rating Formula for Diseases 
and Injuries of the Spine, in effect September 26, 2003, the 
Board finds that, prior to October 12, 2004, the veteran's 
low back syndrome does not warrant a disability rating 
greater than 20 percent under Diagnostic Code 5237.  Her 
thoracolumbar flexion measurement was 90 degrees, which is 
greater than the 30 degrees or less required for a 40 percent 
disability rating.  The Board acknowledges that the veteran's 
range of motion at the August 2003 VA examination represents 
full range of motion, and that the veteran has not 
demonstrated full range of motion in any other VA 
examination, including those that predate this increased 
rating claim.  Due to this apparent discrepancy, the Board 
finds that veteran is entitled to a 20 percent disability 
rating, despite the fact that the objective evidence does not 
support such a rating.

The Board has also considered the veteran's low back syndrome 
under the criteria for limitation of motion under Diagnostic 
Code 5292, in effect prior to September 26, 2003, for the 
entire period of the claim.  The veteran's flexion of the 
thoracolumbar spine was to 90 degrees, which is considered to 
be normal flexion of the thoracolumbar spine.  As noted, due 
to the apparent aberrant nature of the August 2003 VA 
examination results, the Board finds that the veteran's 
limitation of motion more nearly approximates moderate 
limitation of motion, which warrants a 30 percent disability 
rating, for the period of the claim prior to October 12, 
2004.  Therefore, the Board finds that the veteran's range of 
motion of the lumbar spine, prior to October 12, 2004, does 
not more nearly approximate severe limitation of motion and 
does not warrant a disability rating of 40 percent.

The Board has also considered the veteran's low back syndrome 
under the criteria for lumbosacral strain under Diagnostic 
Code 5295, in effect prior to September 26, 2003, for the 
entire period of the claim.  As noted, the veteran was found 
to have full flexion of the thoracolumbar spine upon VA 
examination in August 2003, with subjective complaints of 
pain; prior to this examination, the veteran demonstrated 
some limitation of flexion.  The Board finds that the 
veteran's low back syndrome more nearly approximates 
lumbosacral strain with unilateral loss of lateral spine 
motion in the standing position, which warrants a 20 percent 
disability rating, for the period of the claim prior to 
October 12, 2004.  Therefore, the Board finds that the 
veteran's low back syndrome, prior to October 12, 2004, does 
not more nearly approximate severe lumbosacral strain with 
listing of whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion and does not warrant a disability rating of 40 
percent.

The Board finds that, for the period of the claim from 
October 12, 2004 to August 18, 2006, the criteria for a 40 
percent disability rating under the General Rating Formula 
for Diseases and Injuries of the Spine (Diagnostic Code 5237) 
were met.  The findings of the October 12, 2004 VA 
examination reflect that the veteran had thoracolumbar 
flexion of 5 degrees.  The Board also finds that, for the 
period of the claim from October 12, 2004 to August 18, 2006, 
the veteran's range of motion of the lumbar spine more nearly 
approximates severe limitation of motion, thus warranting a 
disability rating of 40 percent under Diagnostic Code 5292.  
Further, the Board finds that the veteran's low back syndrome 
more nearly approximates severe lumbosacral strain with 
marked limitation of forward bending in the standing 
position, thus warranting a disability rating of 40 percent 
under Diagnostic Code 5295.

The Board further finds that, for the period of the claim 
from October 12, 2004 to August 18, 2006, the criteria for a 
disability rating in excess of 40 percent have not been met.  
There is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine so as to warrant a 50 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  Further, Diagnostic Codes 5292 and 
5295 do not provide ratings in excess of 40 percent.

The Board finds that, for the period of the claim from August 
18, 2006, the veteran's low back syndrome does not warrant a 
disability rating greater than 20 percent under Diagnostic 
Code 5237.  Her thoracolumbar flexion measurement was 45 
degrees, which is greater than the 30 degrees or less 
required for a 40 percent disability rating.  The Board finds 
that the veteran's low back syndrome does not warrant a 
rating greater than 20 percent from August 18, 2006, as her 
range of motion of the lumbar spine, to 45 degrees of 
flexion, more nearly approximates moderate limitation of 
motion.  The Board finds that the veteran's range of motion 
of the lumbar spine, from August 18, 2006, does not more 
nearly approximate severe limitation of motion and does not 
warrant a disability rating of 40 percent under Diagnostic 
Code 5292.  Further, the Board finds that the veteran's low 
back syndrome does not more nearly approximate severe 
lumbosacral strain and does not warrant a disability rating 
of 40 percent under Diagnostic Code 5295.

Finally, the Board has also considered alternative diagnostic 
codes under the old criteria that potentially relate to 
impairment of the lumbar spine.  The Board finds, however, 
that a rating in excess of 20 percent is not warranted for 
the period of the claim prior to October 12, 2004, or for the 
period of the claim from August 18, 2006, and a rating in 
excess of 40 percent is not warranted for the period of the 
claim from October 12, 2004 to August 18, 2006, under any 
alternative provision.  For example, there is no medical 
evidence of ankylosis of the lumbar spine (Diagnostic Code 
5288), and no showing that the veteran has intervertebral 
disc syndrome (Diagnostic Code 5293). 

Initial Compensable Rating for Ovarian Cysts

The RO granted service connection for bilateral ovarian 
cysts, with chronic endocervicitis, by way of a May 2004 
rating decision, and assigned a noncompensable disability 
rating (zero percent).  The veteran contends that she 
underwent a complete hysterectomy in May 2004, and that her 
disability rating for service-connected bilateral ovarian 
cysts, with chronic endocervicitis, should be higher due to 
the hysterectomy.

The Board has considered the entire period of claim to see if 
the evidence warrants the assignment of different ratings for 
different periods of time during these claims, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

Under the general rating formula for disease, injury, or 
adhesions of the female reproductive organs, to include 
ovarian cysts and endocervicitis, a noncompensable rating is 
to be assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is to be assigned for 
symptoms that require continuous treatment.  A 30 percent 
rating is to be assigned for symptoms not controlled by 
continuous treatment.  38 C.F.R. § 4.116, Diagnostic Codes 
7610 to 7615 (2007).  A 30 percent evaluation is the maximum 
possible rating under Diagnostic Code 7615.

The veteran's service-connected bilateral ovarian cysts are 
currently evaluated as noncompensable.  In May 2004, the 
veteran underwent a total abdominal hysterectomy and 
bilateral salpingooophorectomy.  A salpingooophorectomy is 
the removal of a uterine tube and ovary.  Accordingly, as of 
May 2004, it is impossible for the veteran to have any 
ovarian or cervical symptomatology, and therefore a 
compensable disability rating under Diagnostic Code 7615 may 
not be awarded.

Nor is an increased evaluation warranted for ovarian cysts 
with chronic endocervicitis prior to the May 2004 
hysterectomy as the evidence of record does not demonstrate 
that the ovarian cysts or endocervicitis produced symptoms 
which required continuous treatment.  Although there are VA 
outpatient treatment records documenting treatment for 
several different gynecological conditions and symptoms, none 
of these conditions have been medically related to the 
service-connected ovarian cysts or endocervicitis.  For 
example, a February 2003 VA MRI report noted the presence of 
multiple simple cysts; however, the veteran did not receive 
any treatment for these cysts.  Furthermore, the excessive 
bleeding which necessitated the veteran's May 2004 
hysterectomy was determined to be caused by uterine fibroids, 
a condition for which service connection was denied in 
November 2004.  See 38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided). 

The evidence demonstrates the presence of multiple ovarian 
cysts which were removed contemporaneously with the May 2004 
hysterectomy and salpingooophorectomy.  The accompanying 
pathology report described hemorrhagic cyst-like structures 
filled with blood on both ovaries and measuring 2.0 
centimeters in dimension.  The pathology concluded with 
findings compatible with benign cysts.  While cysts were 
removed at the time of the total hysterectomy, there is no 
evidence illustrating that the cysts were the cause of the 
hysterectomy, nor was there evidence that these cysts were 
productive of symptoms requiring continuous treatment prior 
to the total hysterectomy.  In fact, in January 2007, a VA 
contract gynecologist conducted a review of the veteran's 
claims file and noted that the veteran's ovarian cysts could 
be functional changes related to ovulation.  

The Board notes that the symptoms of heavy bleeding and 
uterine fibroids that led to the veteran's hysterectomy are 
related to that procedure.  As noted, service connection for 
a hysterectomy secondary to service-connected bilateral 
ovarian cysts has been denied, and the record reflects that 
the veteran has not appealed that determination.  As noted, 
the use of manifestations resulting from non-service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  38 C.F.R. § 4.14.  
Therefore, the veteran's hysterectomy and accompanying 
symptoms are not to be used in determining the disability 
rating for the service-connected disability of ovarian cysts, 
with chronic endocervicitis.  



After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
initial compensable rating for the entire period of the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert, supra.  The 
claim for a compensable initial disability rating for 
bilateral ovarian cysts, with chronic endocervicitis, for any 
period of the initial rating claim, is denied.  


ORDER

For the period of the claim prior to October 12, 2004, a 
disability rating in excess of 20 percent for low back 
syndrome is denied.

For the period of the claim from October 12, 2004 to August 
18, 2006, a 40 percent disability rating for low back 
syndrome is granted.

For the period of the claim from August 18, 2006, a 
disability rating in excess of 
20 percent for low back syndrome is denied.

An initial compensable rating for service-connected bilateral 
ovarian cysts, with chronic endocervicitis, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


